O’BRIEN, J.,
FINDINGS OF FACT
(1) In July 1987, defendants Vacation Charters Ltd. and CM&F Ltd. through its promotional agents David Defusco and Danette Defusco, t/a American Family Promotions, dispatched an invitation to the plaintiff to visit the Westwood Villas at Split Rock Lodge. West-wood Villas were timeshare units being sold by Vacation Charters Ltd. through CM&F Ltd.
(2) The defendants’ communication notified the plaintiff that he had been selected as a “grand finalist” and that the grand finalist awards were: (1) $10,000 cash; (2) 1987 Chrysler Sundance automobile; (3) projection screen color television system; (4) $1,000 cash. The communication provided further as follows:
“We have enclosed two award claim tickets enabling you to receive two of the stated awards. When you are entitled to more than one award, you will not receive two or more of the same award.”
(3) The plaintiff, who is a Montgomery County attorney, accepted the invitation of the defendants and traveled to Split Rock Lodge on August 18,1987. After spending several hours at the resort during which he listened to a sales presentation and performed all of the conditions set forth in the offer, plaintiff left without receiving any of the promised awards.
*556(4) The value of a “projection screen color television system” in 1987 was $1,000.
DISCUSSION
On June 15, 1989, this court entered an order consolidating two separate assumpsit actions commenced by the plaintiff as a result of the defendants failing to provide him with promised awards. The defendants joined David Defusco and Danette Defusco t/a American Family Promotions as additional defendants. On May 30, 1990, defendants took judgment against additional defendants.
The marketing of real estate in the Poconos has taken many forms in recent years, some more nefarious than others. In his complaint, the plaintiff alleges that the defendant’s conduct, “involves deceptive and misleading advertising designed to lure prospective buyers to attend a sales presentation by means of inflated, untrue and misleading promises.” While a comparison of the ethics of such advertising techniques on the one hand and the naivete of those who accept such offers (P.T. Barnum notwithstanding) may be of philosophical interest, we conclude this dispute can be resolved on a fundamental contract basis.
CONCLUSIONS OF LAW
(1) Vacation Charters Ltd. and CM&F Ltd. are bound by the acts of its agents David Defusco and Danette Defusco, t/a American Family Promotions and the defendants are estopped from denying such agency. Bolus v. United Penn Bank, 363 Pa. Super. 247, 525 A.2d 1215 (1987); Stollo v. Insurance Placement Facility *557of Pennsylvania, 359 Pa. Super. 157, 518 A.2d 827 (1986).
(2) The defendants’ communication dated July 17, 1987, constituted an offer and the plaintiff’s travel to the resort to endure the sale presentation on August 18, 1987, constituted an acceptance of that offer. All the essential elements of a contract between the plaintiff and defendants have been established. Cobaugh v. Click-Lewis Inc., 385 Pa. Super. 587, 561 A.2d 1248 (1989).
(3) The plaintiff was entitled to receive at least two of the “grand finalist awards” promised in the offer. The value of the two least-expensive awards is $2,000.
(4) The defendant breached its contract by failing to provide the plaintiff with at least two of the awards.
(5) The contract between the parties is not an illegal gambling contract.
VERDICT
And now, June 8, 1992, the court finds in favor of the plaintiff E. William Pastor and against the defendants Vacation Charters Ltd. and CM&F Ltd. in the amount of $2,000 together with interest thereon from October 2, 1987, and costs.